Citation Nr: 1633028	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  07-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for spinal stenosis of the lumbar spine, status post laminectomy, for the period beginning November 1, 2007.

2.  Entitlement to a separate disability rating for urinary hesitancy and nocturia as neurologic residuals of service-connected spinal stenosis of the lumbar spine, status post laminectomy, for the period prior to September 7, 2007.

3.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at an October 2010 Video Conference hearing.  The hearing transcript is of record.  

In a May 2012 decision, the Board denied, among other issues, (1) a rating in excess of 20 percent for spinal stenosis of the lumbar spine, prior to September 7, 2007, and (2) a rating in excess of 40 percent for spinal stenosis of the lumbar spine, as of November 1, 2007.  The Veteran appealed those denials to the United States Court of Appeals for Veterans Claims (Court).  

In November 2012, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the May 2012 Board decision as to those issues, and remanded them for compliance with the terms of the JMR.

In a September 2013 decision, the Board again denied the Veteran's claim for a rating in excess of 20 percent for spinal stenosis of the lumbar spine, prior to September 7, 2007.  The Veteran appealed the denial to the Court.  In November 2014, the Court issued a decision in which it vacated that part of the September 2013 decision that denied a separate disability rating for urinary hesitancy and nocturia as neurologic residuals of the Veteran's service-connected lumbar spine disability, prior to September 7, 2007, and remanded the matter for further proceedings consistent with its decision.

In June 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU prior to October 29, 2010, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As of November 1, 2007, the Veteran's lumbar spine disability has been characterized by ankylosis of L3-S1, as a result of spinal fusion; flexion limited to 50 degrees with pain and functional impairment; intervertebral disc syndrome, but no physician-prescribed bedrest; and no associated neurological deficit that has not already been accounted for.

2.  There is no finding of urinary hesitancy and nocturia, as a result of the service-connected spinal stenosis of the lumbar spine, at any time during the appeal.

3.  As of October 29, 2010, the Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background


CONCLUSIONS OF LAW

1.  As of November 1, 2007, the criteria for a rating in excess of 40 percent for the lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2015).

2.  The criteria for a separate disability rating for urinary hesitancy and nocturia, as neurologic residuals of service-connected spinal stenosis of the lumbar spine, prior to September 7, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2015).

3.  The criteria for the assignment of TDIU have been met as of October 29, 2010.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Spinal Stenosis of the Lumbar Spine as of November 1, 2007
Legal Criteria

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Analysis

In an October 1998 rating decision, the RO granted the Veteran service connection for chronic low back strain with degenerative changes and limitation of motion.  A 40 percent evaluation was assigned, effective January 24, 1997.  In a December 1999 rating decision, the Veteran was granted an increased rating of 60 percent for his chronic low back strain with degenerative changes and limitation of motion, status post laminectomy, effective March 14, 1997.  The RO also granted a temporary 100 percent rating from November 11, 1999, based on the need for convalescence following back surgery.  The 60 percent rating was restored, effective January 1, 2000.  In December 2000, the RO reduced the Veteran's disability rating from 60 percent to 20 percent, effective March 1, 2001.  In February 2006, the RO issued a rating decision in which it continued the Veteran's low back disability rating at 20 percent, but granted service connection for bilateral radiculopathy of the lower extremities, and combined this rating with the rating for the low back disability.  In August 2007, the RO granted separate 10 percent ratings for radiculopathy of the lower extremities, effective September 29, 2005.  In March 2008, the RO granted the Veteran a temporary 100 percent evaluation for convalescence due to surgery, effective September 2007, but continued the 20 percent rating from November 1, 2007.  On May 8, 2012, the Board granted the Veteran entitlement to an increased rating of 40 percent for spinal stenosis of the lumbar spine with radiculopathy due to spondylolisthesis, for the time period beginning November 1, 2007.  In November 2015, the RO implemented the Board's grant of a 40 percent evaluation for spinal stenosis of the lumbar spine (previously diagnosed as low back strain with degenerative changes) status post laminectomy, effective November 1, 2007.

The Veteran contends that he is entitled to a rating in excess of 40 percent for his service-connected spinal stenosis of the lumbar spine, for the period beginning November 1, 2007.  

In order for the Veteran to receive a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine or separately ratable neurologic disability. 

Treatment records show that the Veteran had spinal fusion surgery on September 7, 2007 and was awarded a temporary total rating from September 7, 2007 to October 31, 2007.  On October 2, 2007, the Veteran's doctor indicated that he was doing quite well.  He had some incisional pain, which was expected, but his deep back pain was gone, as was most of his leg pain.  However, the doctor stated that a full recovery would take one year.  

A November 2007 statement from Dr. M.W. indicated that the Veteran's back
condition continued to interfere with his activities of daily living.  His complaints included soreness and tightness in the lumbar spine.  His chiropractic treatments temporarily relieved stiffness and helped with recurrent adaptive pain, but the pain could not be permanently resolved.  He said the Veteran would always have some back pain and would possibly suffer deterioration of the spine segments above the fusion. 

The Veteran returned to massage therapy in November 2007.  His massage therapist, P.F. observed a slow reaction time and slow speech and noted that he continued to take pain medication.  She suggested that he engage in more activity to strengthen his muscles.

A January 2008 record from Dr. D.T. states that the Veteran was doing fine until he
twisted his back getting mail.  Since then, he had experienced some radicular pain in the left lower extremity and mainly left-sided low back pain.

A June 2008 statement from the Veteran's son indicates that since his surgery, his
father has not been able to tolerate long drives or rides in the car.  He had also been
unable to play with his grandchildren and had to take things slow since surgery.  
The Veteran's daughter in-law also noted that his back condition had limited his
ability to participate in activities, to include walking.  The Veteran's pastor also
submitted a letter noting his observations of the Veteran's physical decline.  He said
that the Veteran was no longer able to participate in household chores, such as
mowing the lawn or shoveling snow.  He had also been limited in performing small
tasks, such as routine home maintenance.  Also of record is a letter from his mental
health provider, L.P.  She stated that the Veteran's depression deepened as a result
of his surgery.  See statements submitted in February 2011.

A physical therapy record dated June 2008 states that the Veteran's spasms had
Decreased.  He had increased range of motion and strength.  He was able to perform basic activities of daily living, but was not strong enough to perform higher level activities, such as yard work and lifting and carrying.  Symptoms included decreased strength and decreased functional ability, however, he was making progress.

In February 2009, the Veteran had another VA examination.  The examiner noted
the surgery in 2007 and his continued complaints of pain, stiffness and weakness in
his back.  He said sitting for prolonged periods caused increased stiffness and
radiating pain.  The examiner observed that the Veteran entered the office without assistance and with a normal gait and posture.  He used no braces or support devices.  Range of motion measured to 60 degrees flexion, 10 degrees extension, 22 degrees right lateral flexion, 15 degrees left lateral flexion, and 15 degrees rotation, bilaterally.  With repetitive motion, flexion decreased to 50 degrees.  Pain was reported at a 5 on a pain scale to 10 with each movement.  The Veteran reported stiffness as the primary limiting factor for further movement.  The lower extremities showed slight loss of strength in right foot dorsiflexion and absent patellar and Achilles reflexes, bilaterally.  The assessment was degenerative disc disease, status post lower lumbar fusion.  The examiner concluded that the slight motor function loss in the right foot dorsiflexion was as likely as not related to the Veteran's disc disease.

A record from Dr. D.M.T. dated April 2009 indicates that the Veteran has experienced five episodes lasting less than five minutes where he had numbness below the waist.  On physical examination, he had normal strength in sensation and reflexes.

In an August 2009 statement, the Veteran said his left leg and foot dragged a bit, which caused him to trip and stumble.

During the October 2010 Video Conference hearing, the Veteran's wife noted that he was prone to stumbling on flat surfaces and on stairs.  When this happened, the Veteran would tell her that his foot forgot to move.  She said he needed a back brace when driving because a short trip of an hour caused him a lot of pain.  The Veteran reported being numb in his torso.  The Veteran testified that his symptoms included inability to lift more than 10 pounds, inability to perform outdoor landscaping chores, limited ability to walk distances further than two miles, falling, episodes of numbness from the waist down a couple of times per month, and limited ability to bend.  When walking his two miles, the last mile was painful.  He had to stop recreational road trips and flights, due to the pain from sitting for extended periods.  He said his right leg would forget to cooperate when ambulating, due to numbness.  The condition occurred less in the left leg and only when he was numb from the waist down.  His condition had caused him to modify the way he conducted his activities of daily living, such as dressing.  He also had to cut his clothes so that his pants did not place pressure on his spine.  He reported that on average, his pain was at a 5 to 7 on a pain scale to 10.  He was taking over the counter pain medication daily.  

The Veteran was afforded another VA examination in March 2011.  The examiner noted that there was no history of genitourinary issues, to include urinary frequency.  He also noted that the Veteran had no history of incapacitating episodes in the previous 12 months.  Symptoms included stiffness, limited motion and limited activities.  He reported that pain was exacerbated with prolonged sitting and also reported a history of fatigue, decreased motion, stiffness and weakness.

Physical examination revealed a normal gait.  However, he did not have a firm or
definite heel strike and appeared to drag his heel before placing it on the ground.  His shoes showed abnormal front to back wearing of the sole.  He had no abnormalities, such as spasm, guarding or tenderness.  The examiner found evidence of ankylosis with reduced range of motion L3-S1.  Range of motion measured flexion to 50 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and rotation to 25 degrees, bilaterally.  The end point of each motion produced a sharp pain in the paralumbar soft tissues.  With repeated motion, the examiner found no additional reduction in range of motion or increase in pain.

The posterior tibial and dorsalis pedis pulses were decreased to 1+ bilaterally.  Reflexes were normal except for ankle jerk, which measured 1+ bilaterally.  He also
had slightly decreased strength with ankle plantar flexion and great toe extension in the right leg.  The examiner stated that the extensor hallucis longus (EHL) and ankle dorsiflexion on the right showed decreased muscle strength, but that it was mostly give away weakness.

The diagnosis was degenerative disc disease, status post lumbar fusion.  The examiner said that the condition caused problems with lifting and carrying, lack of
stamina, decreased strength in the lower extremity, and pain.  It also interfered with
his ability to complete normal activities of daily living.  He was advised to modify his activities of daily living and told he could not participate in recreational activities, unless participating as a spectator.

The Veteran reported that he tried to obtain employment after his surgery, but that
he was not hired because of his back injury and lack of stamina.  The examiner said
that the disability did not preclude him from working, but that the condition caused
limitation with prolonged sitting, standing and walking.  He would also be prohibited from bending, squatting, crawling or lifting more than 10 pounds.  The examiner also noted the surgical scar and that it measured 12 cm. long and 2
mm. wide.  The scar was superficial, well healed, and stretched easily with movement.  It did not inhibit movement and was not red, warm or tender.

On VA examination in July 2012, the Veteran reported that he had constant low back pain, which he had learned to live with.  He also noted that the pain was worse with prolonged sitting-more than one hour, and reported flare-ups of back pain from prolonged sitting, relieved by standing and stretching.  He denied any incapacitating episodes in the previous 12 months.  On physical examination, gait was normal and there was no evidence of guarding, spasm, tenderness, etc.  There was ankylosis at L3-S1.  Range of motion was extension to 10 degrees, right side bending to 15 degrees, left side bending to 10 degrees, and rotation to 25 degrees bilaterally.  The examiner noted that the endpoint of each motion produced a sharp pain in the right paralumbar soft tissues.

On VA examination in November 2014, the Veteran reported that his low back felt stiff and sore all of the time.  He also complained of pain that radiated down both legs, including the back of the thighs and calves, to the feet.  He also complained of tingling in the first toe of both feet.  He denied any weakness in his legs, but reported occasional "catching" of the toe on the steps when climbing stairs because he could not raise his leg adequately to clear the step.  He also reported that the pain in his back became more intense after he had been standing or sitting for more than 15 minutes.  He was able to walk up to one mile, but beyond that, he experienced more intense pain in his back.  The Veteran denied any flare-ups of back pain, but reported functional impairment, in that his back would get tired with repetitive motion.  Range of motion was slightly decreased, and the Veteran was noted to have mild radiculopathy of the lower extremities.  There was no evidence of ankylosis, and no other neurologic abnormalities or findings related to the lumbar spine condition, such as bowel or bladder problems.  The Veteran was noted again to have IVDS, but he denied any bed rest prescribed by a physician in the previous 12 months.  The examiner also noted the presence of a midline lumbar spine scar, which was neither painful or unstable; equal to or greater than 39 square cm. long; or located on the head, facer or neck.

The evidence of record shows that the Veteran has ankylosis of a portion of the lumbar spine, specifically, the L3-S1 disc, as a result of spinal fusion surgery.  However, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine.  In this regard, although the Veteran has been noted to have ankylosis of the L3-S1 joint, and range of motion has been shown to be limited; he has still retained motion in the spine.  See March 2011, July 2012 and November 2014 VA examination reports.  The Board also notes that there are no treatment records, VA or private, showing any evidence of unfavorable ankylosis of the entire thoracolumbar spine, nor has the Veteran asserted immobility of his entire thoracolumbar spine. 

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). 

The Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine, inasmuch as he retains the ability to move the spine and the entire spine has not been shown to be fixed.  There is no other basis for a higher schedular rating for the orthopedic manifestations of the low back disability.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted under the general criteria for rating injuries of the spine.

The Board also notes that higher ratings are not available under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes.  In this regard, although the Veteran has been diagnosed with IVDS, he does not allege and the evidence does not show that he has been prescribed bed rest by a physician, due to his lumbar spine disability since November 1, 2007.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2014).

Separate Rating for Urinary Hesitancy and Nocturia 
as Neurologic Residuals of Spinal Stenosis of the Lumbar Spine

With regard to neurologic impairment, the Board notes that the Veteran is already service-connected for bilateral radiculopathy of the lower extremities, associated with the lumbar spine disability.  See August 2007 rating decision.  There is no evidence showing that the bilateral radiculopathy is any more severe than already rated.  In this regard, on VA examination in December 2015, the examiner noted that the Veteran has only mild radiculopathy of the lower extremities.

Furthermore, the Board finds that the evidence of record does not support the Veteran's claim that he has other neurologic abnormalities, specifically, urinary hesitancy and nocturia, related to his lumbar spine disability.  

In a September 2013 decision, the Board denied a rating in excess of 20 percent for
the Veteran's service-connected lumbar spine disability, for the period prior to
September 7, 2007.  The Veteran appealed the denial to the Court.  In November
2014, the Court issued a decision in which it vacated that part of the September 2013 decision that denied a separate disability rating for urinary hesitancy and
nocturia as neurologic residuals of the appellant's service-connected lumbar spine
disability prior to September 7, 2007, and remanded that matter for further proceedings consistent with its decision.  

The Court determined that the Board's reasons and bases for its determination that a separate rating was not warranted for urinary hesitancy and nocturia as neurologic residuals of the Veteran's service-connected lumbar spine disability, prior to September 7, 2007, were inadequate.  It explained that although the Board had noted a 2006 report that the Veteran had nocturia and urinary hesitancy, and cited to evidence consisting of the Veteran's denia1 of bladder problems in 2005 and 2007, and found that the evidence was against assigning a separate rating for bladder problems; the Board had not explained how the negative evidence preponderated against a separate rating, to include on a staged rating basis.

The Board acknowledges that October 2006 private treatment records from Dr. W.L. note urinary hesitancy and nocturia several times per night.  However, Dr. W.L. does not link the diagnosed urinary hesitancy and nocturia to the Veteran's lumbar spine disability.  Furthermore, the Board notes that the Veteran denied any bowel or bladder problems at the November 2005 VA examination for the spine, and Dr. W.L. noted that there was no bowel or bladder disturbance at September 2005 and August 2007 private treatment sessions for the Veteran's back pain.

In accordance with the Board's June 2015 remand, the Veteran was afforded a VA examination and medical opinion in December 2015.  The Veteran reported urinary dysfunction in the past, some of which continued to persist.  He also reported that he was treated by a urologist in the past and had a surgical procedure in May or June 2013, to treat his symptoms of urinary hesitancy and urgency and nocturia, which he experienced 1-2 times per night.  After the surgery, his urinary symptoms improved.  His current symptoms included variable hesitancy-sometimes it is difficult to start the stream and sometimes there is no difficulty and the stream is strong, and nocturia about 1-2 times per night, mostly related to fluid intake in the evening.  

The examiner noted that the Veteran was seen by his primary care provider in October 2006 for complaints of urinary hesitancy and nocturia.  He was
treated with Hytrin and Detrol-LA.  He was seen again for the same concerns
later that month, and advised to continue his prescribed medications.  The examiner noted that Hytrin is a medication that is used to treat a swollen or enlarged prostate gland.  An enlarged prostate can cause urinary obstruction with symptoms of hesitancy and nocturia (due to incomplete emptying of the bladder).

The examiner also noted that the Veteran was treated again in September 2007 for urinary retention, and had a urinary catheter placed.  It was noted that he had
urinary retention due to prostatic hypertrophy (BPH).

The examiner also reviewed the June 2013 surgical records noted above.  These records show that a urologist in Fort Collins, Colorado performed a cystoscopy with a transurethral resection of the prostate (TURP) in May 2013, as treatment of severe BPH.  These records have no documentation of a diagnosis of neurogenic bladder, the condition that would be associated with bladder dysfunction due to a spinal cord condition.

Based on his review of the evidence, the examiner opined that the Veteran had urinary dysfunction due to benign prostatic hypertrophy (BPH), and his urinary symptoms are not related to a lumbar spine or spinal cord condition.  Therefore, it is less likely than not that the urinary symptoms, including hesitancy and nocturia, are related to his service-connected lumbar spine disability.

As there is no other probative medical evidence showing that the Veteran's urinary symptoms (hesitancy and nocturia) are related to his lumbar spine disability, the Board finds that a separate disability rating is not warranted at any time during the appeal for any other associated objective neurological abnormality, including urinary hesitancy and nocturia.

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation (other than the evaluations already assigned for bilateral radiculopathy) for the lumbar spine disability.

The Veteran is competent to report the symptoms of his lumbar spine disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 40 percent for spinal stenosis of the lumbar spine, as of November 1, 2007.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2015).

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Court's Order requires such consideration.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected lumbar spine disability that are unusual or are different from those contemplated by the schedular criteria. 

There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Furthermore, the evidence does not show that the Veteran has required frequent periods of hospitalization due to his lumbar spine disability.  Moreover, as discussed below, TDIU is being granted, based in part on the Veteran's employment difficulties due to his lumbar spine disability.  Marked interference with employment, beyond that contemplated by the current rating, has not been demonstrated.  The Board takes further notice that the Veteran is currently service-connected for multiple disabilities aside from his lumbar spine disability.  He has not asserted that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  
See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88. 

TDIU Beginning October 29, 2010

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran's February 2015 Application for Increased Compensation Based on Unemployability (From 21-8940) indicates that he is 79 years old and that he was last employed in 1993, as a guidance counselor.  He reported on the form that his service-connected psychiatric condition and back condition with its residuals prevent him from securing or following any substantially gainful occupation.  The Veteran also reported in a December 2014 statement that he retired in June 1993, at age 57, due to his military injuries and back surgeries.

A March 2011 VA examination report indicates that the Veteran was not working because he retired, with cause being eligible by age or duration of work.  The Veteran reported that he had attempted to obtain employment, but was unsuccessful due to his history of back surgery, his depression, and his inability to sit for more than an hour.  The examiner concluded that the Veteran's medical conditions did not preclude him from working, although he would have limitations of no prolonged sitting, standing or walking; and he would be limited to no bending, squatting, crawling or lifting more than 10 pounds.  The examiner did not consider the impact of the Veteran's other service-connected disabilities, including myofibrositis of the right hip, bilateral hearing loss, tinnitus and bilateral lower extremity radiculopathy on his ability to work.

A June 2012 addendum opinion states that it is not at least as likely as not that the service-connected spine disability, bilateral lower extremity radiculopathy, myofibrositis of the right hip, tinnitus and bilateral hearing loss, prevent the Veteran from obtaining and maintaining substantially gainful employment.  There is no rationale given for this opinion.

The November 2014 VA spine examiner opined that, even considering his physical conditions, including his spine disability, hip disability and bilateral radiculopathy, the Veteran was able to perform light manual labor and sedentary work, albeit with limitations in numerous areas, including lifting, carrying, pushing, pulling, bending, twisting, kneeling, squatting, standing, sitting, climbing (unable to do), driving and walking.  The examiner also noted that the Veteran would be required to change positions every fifteen minutes.

A November 2014 mental disorders examiner opined that it was likely that the Veteran's depression resulted in a lack of mental energy (sustained concentration and motivation) that would cause problems in a full-time employment setting; he noted low energy (including mental energy), disrupted concentration, and low motivation are all symptoms of depression.  He also noted that it was likely that the depression was responsible for the "low mental energy" that by the Veteran's report, resulted in retirement and an inability to work full-time. 

During his November 2014 audio exam, the Veteran reported that he was retired, and was not bothered by his tinnitus.  The examiner opined that the tinnitus would most likely not interfere in a work environment.  However, it was also noted that the Veteran could have difficulty in a work environment in which auditory communications is critical; they noted hearing aids should help with that.

In February 2016, Vocational Rehabilitation Counselor, K.R.S., after evaluating the Veteran and reviewing his claims file, opined that the totality of the record as well as the Veteran's descriptions of the impact of his service-connected disabilities on his level of functioning lead to the conclusion that "with a high degree of certainty," it is at least likely as not that the Veteran's service-connected disabilities prevent
him from securing and following a substantially gainful occupation, and that his unemployability dates back to 1993, when he could no longer work full-time at a sedentary occupation that he enjoyed.  K.R.S. noted that the Veteran's file clearly documents longstanding service-connected disabilities, including major depressive disorder, associated with spinal stenosis of the lumbar spine; spinal stenosis of the lumbar spine; bilateral hearing loss; tinnitus; myofibrositis periarticular, post-traumatic right hip; radiculopathy, right lower extremity, associated with spinal stenosis of the lumbar spine; and radiculopathy, left lower extremity, associated, with spinal stenosis of the lumbar spine.  He also noted that the Veteran's impressive educational background, and his long career in the educational field, working with secondary school level students, demonstrated a high degree of dedication to his chosen field, however, service-connected disabilities prevented him from continuing in his field and forced him to retire against his wishes in 1993, despite working in a sedentary position at the time.  He noted further that as the Veteran reported and as treatment notes and VA examination reports show, his physical service-connected disabilities preclude him from any prolonged sitting or standing, and his need to constantly adjust his position to ease the symptoms of his service-connected disabilities, made it extremely difficult to do his job as a counselor, which required primarily sitting.  Further, his service-connected major depressive disorder causes him to feel depressed, anxious, and to have a lack of energy.  On his bad days, he hides out at home to avoid being around others.  His lack of ability to engage in physical activity because of his physical disabilities increases his feelings of depression.  These symptoms would make it very difficult to work alongside others (especially as a counselor) and may impact the ability to concentrate on work tasks.  The Vocational Counselor also noted that the evidence of record clearly documents the effect of the Veteran's service-connected disabilities on his life style and the emotional toll they took on his life.  In this regard, he noted that just a few years ago, the Veteran attempted to teach one course part-time at a private high school, but he could not maintain even this "limited" teaching schedule, due to his service-connected disabilities.

The evidence of record indicates that the Veteran previously worked in education, including as a teacher, coach and guidance counselor, but he has not worked in that field since June 1993, when he retired, due to limitations imposed on him as a result of his service-connected disabilities.  He has had a combined evaluation of 70 percent (with at least one disability rated as 40 percent disabling) since October 29, 2010, which means he meets the scheduler requirements for TDIU under 38 C.F.R. § 4.16(a) from that date. 

The Veteran is currently service connected for major depressive disorder, associated with spinal stenosis of the lumbar spine, evaluated as 30 percent disabling from October 29, 2010 and 50 percent disabling from November 26, 2014; spinal stenosis of the lumbar spine, evaluated as 60 percent disabling from January 1, 2000, 20 percent disabling from March 1, 2001, 100 percent disabling from September 7, 2007 (hospitalization), and 40 percent disabling from November 1, 2007; bilateral hearing loss, evaluated as 0 percent disabling from April 17, 2003, 30 percent disabling from June 29, 2012, and 40 percent disabling from November 26, 2014; tinnitus, evaluated as 10 percent disabling from April 17, 2003; myofibrositis, periarticular, posttraumatic right hip, evaluated as 10 percent disabling from March 2, 1961; radiculopathy, right lower extremity, associated with spinal stenosis of the lumbar spine, evaluated as 10 percent disabling from September 29, 2005; and radiculopathy, left lower extremity, associated with spinal stenosis of the lumbar- spine, evaluated as 10 percent disabling from September 29, 2005.  

There are several statements of record from the Veteran, indicating that his service-connected disabilities have made it very difficult for him to work.  There are also statements from friends and family members, attesting to the severity of the Veteran's disabilities and their effect on his ability to work.  See buddy statements submitted in June and July 2008 and February 2011.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  The Veteran meets the criteria for an award of TDIU as of October 29, 2010.

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


ORDER

A separate disability rating for urinary hesitancy and nocturia as neurologic residuals of service-connected spinal stenosis of the lumbar spine, status post laminectomy, for the period prior to September 7, 2007, is denied.

A rating in excess of 40 percent for spinal stenosis of the lumbar spine, beginning November 1, 2007, is denied.

Entitlement to TDIU is granted, effective October 29, 2010.  To this extent, the claim is granted.


REMAND

TDIU Prior to October 29, 2010

As noted above, the Veteran is being granted TDIU beginning October 29, 2010.  

The remaining question, therefore, is whether he is entitled to TDIU prior to October 29, 2010. 

The Veteran contends that he has been unemployable due to his service-connected disabilities since June 1993, when he retired from working full-time in the education field.  

There is evidence of record, specifically, the February 2016 opinion from K.R.S. discussed above, supportive of his claim that he has been unemployed and unemployable since June 1993.  However, the Veteran does not qualify for TDIU on a schedular basis prior to October 29, 2010, as a matter of law.  38 C.F.R.  § 4.16(a).  A TDIU can be awarded on an extraschedular basis under 38 C.F.R.  § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, the issue of entitlement to a TDIU, prior to October 29, 2010, should be referred to the Director of VA's Compensation and Pension Services or the Under Secretary for Benefits, for consideration in accordance with 38 C.F.R. § 4.16(b) (2015).

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the remaining issue on appeal.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case (SSOC).  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


